DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed 10/28/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6, 8-11, and 14-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Janssen (WO2016/174079A1).
Applicants assert the Office has not provided an apparent and articulated reason to combine known elements with a reasonable expectation of success. Specifically, Applicants note R6 differs from the current claimed R6 and there is no description of selecting a lead compound and modifying it without impermissible hindsight. Applicants also assert there would be no reasonable expectation of success for the substitution.
Examiner disagrees. First, with regards to the lead compound, the disclosure of formula (I) in the prior art with the varying heterocyclic rings of (a-1) to (a-30) can all be viewed as lead compounds, given their limited number and near common core structures (nitrogen ring atom with alkyl rings). As such, the teaching suggests various R5 groups which include CO-NR9R10, where R9 and R10 can be H. As such, the compound O5 appears to be the closest, with only the –(CO)-OH differing from the instant –(CO)-NH2. Compounds 135-138 all have a functional group –(CO)-NH2, missing only the C3 cycloalkyl group. .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612